GOULD, Circuit Judge,
with whom KOZINSKI, Chief Judge, and O’SCANNLAIN, KLEINFELD, CALLAHAN, BEA, and IKUTA, Circuit Judges, join, dissenting from the denial of rehearing en banc:
I agree with Judge Bea’s persuasive dissent from the majority opinion and agree with Judge O’Scannlain’s persuasive dissent from denial of rehearing en banc. I add this pragmatic concern: If an Attorney General of the United States can be held liable and subject to monetary damages primarily because of actions of law enforcement subordinates, who allegedly gained and executed a material witness warrant for contrived purposes, I fear that it will become more difficult to persuade a person of great talent and integrity to leave his or her current occupation in order to hold the nation’s highest law office. The panel majority’s decision in effect says “good bye” to many talented persons who would otherwise be willing to serve as Attorney General with great distinction and attendant benefit to our country.